DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8-10, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al. (US 20140180361), cited previously, in view Dai et al. (US 20080114415), cited previously.
Regarding claim 1, Burdick discloses a brain stimulation system (section 0007, stimulator is attached via one or more leads to one or more electrodes that are placed in close proximity to one or more nerves, one or more parts of a nerve, one or more nerve roots, the spinal cord, the brain stem, or within the brain itself), comprising: at least one implantable sensor device 188  which is adapted for being placed into a brain cavity of a ), and for applying stimulation signals to the patient (section 0011, neurostimulator device configured to deliver stimulation through an electrode array that will help a patient regain voluntary movements, and/or recover autonomic, sexual, vasomotor, and/or improved cognitive function after a motor incomplete SCI or motor complete SCI), an implant control unit 250 which is implantable into the patient’s body (fig. 5, section 0084, 0105, 0143, a form factor enabling the neurostimulator device 120 202, 220 to implanted via a surgical procedure, controller 250 is located within neurostimulator device 120 202, 220 that is implanted in the body 
However Burdick does not disclose wherein the body-external, portable processing device is adapted for continuously receiving and evaluating neuronal signals sensed by the at least one implantable sensor device via the wireless data link, and based on the evaluated signals, continuously generating and continuously feeding back the control signals in real-time to the implant control unit via the wireless data link. Dai discloses the body-external, portable processing device 20 is adapted for continuously receiving and evaluating neuronal signals sensed by the at least one implantable sensor device via the wireless data link 40, and based on the evaluated signals, continuously generating and continuously feeding back the control signals in real-time to the implant control unit via the wireless data link (section 0041, the implanted device is continuously powered and controlled by the external unit through the inductive power link and the data link, respectively. The external unit comprises an external controller, a coil driver and a data transceiver. The external controller can include an information collector such as a camera in the case of retinal prosthesis, a microphone in the case of cochlear prosthesis, or some other form of sensory devices such as pressure, position or touch sensors for various other neuronal-stimulation applications. The external controller can 
Concerning claim 2, Burdick discloses at least one sensor device 158 for sensing body-external signals, the sensor device being adapted for being coupled with the body-external, portable processing device and for transmitting the sensed signals to the body-external, portable processing device (section 0102, The external sensors 158 and/or motion capture system 166 may be used to gather data about the subject 102 for analysis by the computing device 152 and/or the neurostimulator device).
With respect to claim 3, Burdick discloses the body-external, portable processing device comprises means for storing the signals received during a predetermined time span, and is further adapted to generate the stimulation control signals on the basis of the plurality of stored signals (section 0028-0029, 0194, neurostimulator device 
Regarding claim 6, Burdick discloses the body-external, portable processing device further comprises means for connecting to a local communication network 156 (Fig. 2, section 0100, computing device 152 may be connected to a network 156 e.g., the Internet and configured to send and receive information across the network to one or more remote computing devices).
With respect to claim 8, Burdick discloses the implant control unit is adapted for generating the stimulation signals on the basis of predefined parameters, the predefined parameters being determined and delivered by the body-external, portable processing device along with the control signals (section 0108, the neurostimulator device 120, 202, 220 can effectively send a predefined pattern of pulses to selected ones of the electrodes 142 in the electrode array).
Regarding claim 9, Burdick discloses the body-external, portable processing device is further adapted to generate the stimulation control signals as a predetermined function of the signals sensed by the at least on sensor device, whereby the function is adapted over time, preferably by changing weighting factors of 
Concerning claim 10, Burdick discloses a brain stimulation method, wherein neuronal signals of a patient are continuously sensed by at least one implantable sensor device and based on the sensed signals, stimulation signals are applied to the patient by at least one neuronal stimulation device which is adapted for being placed into the brain cavity (Section 0083, neurostimulator device may be configured to be regulated automatically e.g., configured for open loop and/or closed loop functionality. Further, the neurostimulator device may be configured to record field potentials detected by the electrodes, such as somatosensory evoked potentials SSEPs generated by the dorsum of the spinal cord), 

wherein the sensed neuronal signals are sent, by the implant control unit, via a wireless data link 155, 194, to a body-external, portable processing device which is adapted for being worn by the patient, and the received signals being stored by the body-external, portable processing device (Fig. 5, section 0109, wireless connection 155 may be two components, a communication connection 155A and a power transfer connection 155B, the external system includes an external control unit that may be used program, gather data, and/or charge the neurostimulator device e.g., via a wireless connection), and control signals are generated based on the received signals and sent via the wireless data link to the implant control unit by the body-external, portable processing device, wherein the neural signals sensed by the at least one implantable sensor device are continuously received and evaluated by the body-external, portable processing device via the wireless data link, and based on the evaluated signals, the control signals are continuously generated and fed back to the implant control unit in real time via the wireless data link (Fig. 2, section 0124, 0142), the (Sections 0099, 0109-0110, 0142, 0146, 0197, the controller circuit is also configured to transmit the recorded data over the communication connection e.g., in "real time" to the external programming unit, section, the external system includes an external control unit that 
Concerning claim 12, Burdick discloses the stimulation signal is a single impulsion of maximal strength, and the sensed signals are recorded (section 0110-0013, neurostimulator device may be configured to deliver stimulation having the following properties: A maximum voltage (e.g., a constant voltage mode) of about .+-.12 V;  A maximum stimulating current (e.g., a constant current mode) of about .+-.5 mA; A maximum stimulation frequency of about 100 kHz).
With respect to claim 14, Burdick discloses adaptation of the brain to the stimulation signals is determined by the body-external, portable processing device based on the signals received from the least one sensor device, and upon determination of the adaptation, the stimulation control signals are modified (section 0028-0029, 0194, neurostimulator device may be connected to the one or more sensors, and configured to transmit the physiological data collected by the one or more sensors to the computing device, foot pressure sensors, accelerometers 192, and motion tracking systems can be used to gather extensive data on the performance of the subject 102 in response to specific stimuli. These assessments of performance can be used by the learning system to determine suitable and/or optimal stimulation parameters. Soon after the subject 102 is implanted with one of the neurostimulator devices 120, 202, 220, 320, and 420, the subject 102 will begin physical training in a clinical setting).
.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdick et al. (US 20140180361), cited previously, in view Dai et al. (US 20080114415) and further in view of Libbus et al. (US 20100049281), cited previously.
Regarding claim 4, Burdick In view of Dai discloses the invention substantially as claimed however does not show wherein the sensed signals are associated with time stamp information, the time stamp information being representative of the point in time when the signals are sensed. Libbus discloses wherein the sensed signals are associated with time stamp information, the time stamp information being representative of the point in time when the signals are sensed (section 0028, 0053, the neural marker .
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. Examiner still finds that Burdick in view Dai, Burdick discloses at least one implantable sensor device 188  which is adapted for being placed into a brain cavity of a patient (section 0007, 0070, stimulator is attached via one or more leads to one or more electrodes that are placed in close proximity to one or more nerves, one or more parts of a nerve, one or more nerve roots, the spinal cord, the brain stem, or within the brain itself, Each of the electrodes has one or more electrically conductive contacts positionable alongside body tissue. The body tissue may include neurological tissue e.g., the spinal cord, one or more spinal nerves, one or more nerve roots, one or more peripheral nerves, the brain stem, and/or the brain). Adapted for receiving the sensed neuronal signals from the at least one implantable sensor device 188, and .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/J.C.M/Primary Examiner, Art Unit 3792